Citation Nr: 0016834	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 28, 1978 to 
September 21, 1978.

The veteran filed a claim in July 1998 for service connection 
for ringing of the ears and a right wrist disability.  This 
appeal arises from the October 1998 rating decision from the 
Pittsburgh, Pennsylvania Regional Office (RO) that denied the 
veteran's claim for service connection for a right wrist 
disability and ringing in the ears.  A Notice of Disagreement 
was filed in November 1998 and a Statement of the Case was 
issued in December 1998.  In February 1999, the veteran 
requested a hearing at the RO before a local hearing officer.  
A substantive appeal was filed in February 1999 with a 
request for a hearing at the RO before a member of the Board. 
In March 1999, a hearing at the RO before a local hearing 
officer was held.

In writing in October 1999, the veteran withdrew his request 
for a Board hearing.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that he currently suffers from a right wrist disability.

2.  The veteran has presented no competent evidence to show 
that any tinnitus currently present is related to the 
tinnitus in service.

3.  The veteran's claims of entitlement to service connection 
for a right wrist disability and for tinnitus are not 
plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right wrist disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service examination history which is dated initially 
August 28, 1978 and by the examiner in July 28, 1978, no 
history of ear trouble, broken bones, arthritis, rheumatism, 
bursitis, or bone, joint, or other deformity, was reported.

On a service enlistment examination on July 28, 1978, the 
veteran's ears and upper extremities were clinically 
evaluated as normal.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
40
LEFT
0
0
30
80
90

It was noted that the audiometer had been repeated three 
times.  The diagnoses included impaired hearing.  

The next day in July 1978, the veteran was seen with 
complaints of being dizzy and his ears ringing.  He reported 
that after dinner, which he ate quickly, he became sweaty and 
cold, and felt faint and dizzy.  He did not have nausea or 
vomiting.  He also noted tinnitus.  He now had a salty taste 
in his mouth and some lower gastrointestinal cramps.  He had 
no history of such spells.  There was no loss of 
consciousness.  On examination, cranial nerves II to XII were 
unremarkable.  The diagnoses included blood shunted to 
gastrointestinal.  Treatment included medication for nausea 
and tinnitus.  

It was indicated in August 1978 that the veteran was treated 
in July 1978 for dizziness and feeling faint which was 
potentially disqualifying.  

In July 1998, the veteran filed a claim for service 
connection for a right wrist disability and for ringing of 
the ears.

By rating action of October 1998, service connection for a 
right wrist disability and ringing in the ears was denied.  
The current appeal to the Board arises from this action.

At the RO hearing in March 1999, the veteran testified that 
during training in service, an M-16 was shot off by a fellow 
soldier very close to the veteran's head, on the left side.  
Subsequently, he pulled the weapon away from the other 
soldier and in the process the weapon came down on the 
veteran's right wrist.  He was treated at a hospital for 
this.  He was checked out and returned to active duty.  He 
did not realize at the time that he had been hurt.  He had 
treatment after service for the wrist in the 1980s.  He was 
not currently being treated for either the right wrist or 
tinnitus.  The wrist currently bothered him and he did have 
ringing it the ears.  He went to the emergency room for the 
ringing in the ears in the 1980s, as well.  He did not have 
ringing in the ears at separation from service and did not 
have ringing in his ears until eight years after he separated 
from service.  As to the wrist, he had x-rays and was told 
that nothing was wrong with it.  His symptom was pain.  

Received was a notation from Warren General Hospital in June 
1999 that indicated that the veteran had not been treated at 
that facility between 1981 and 1984. 

In June 1999, the veteran indicated that he was treated by a 
Dr. Bently from 1987 to 1988 for the ears, eyes, nose, 
throat, upper gastrointestinal, and allergies.  The veteran 
reported that there was no information from Dr. Bently's 
office for the three years he was treated for allergies and 
subsequent to treatment, his ears continued to ring.

Additionally received in June 1999 was a notation from 
Bainbridge Memorial Hospital indicating that they did not 
have emergency room records back to 1985-1986.

II.  Analysis

Well Grounded Claim, In General

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1999), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

Right Wrist Disability

The veteran is claiming that he currently has a right wrist 
disability that was incurred during service.  There is no 
medical evidence during or postservice establishing the 
presence of a right wrist disability.  As such, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
this regard, one of the elements of establishing a well 
grounded claim is evidence of a current disability.  See 
Caluza.  The only evidence that would support the veteran's 
claim is found in his statements; however, lay evidence is 
inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran having failed 
to present evidence of a plausible claim for entitlement to 
service connection for a right wrist disability, that claim 
must be denied.

Tinnitus

As noted above, a well grounded claim for service connection 
requires, among other elements, a nexus between any current 
disability and military service.  See Caluza.  Even if 
tinnitus is present, the veteran has presented no medical 
evidence of a relationship between any tinnitus and military 
service.  Absent such evidence, there can be no well-grounded 
claim.  While the veteran may believe that he has tinnitus 
which is the same disability as complained of in service, he 
is not a medical professional and cannot opine on matters of 
etiology which require medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Duty to Assist Where Claim
Not Well Grounded

While it is argued that the VA has a duty to assist claimants 
whose claims are not well grounded, this proposition has been 
rejected by the United States Court of Appeals for Veterans 
Claims.  On July 14, 1999, the Court affirmed a September 6, 
1996 Board decision which denied claims for service 
connection for several disabilities as not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  In that case, the 
Court addressed and rejected the appellant's argument on 
appeal that, by virtue of various regulations, VA ADJUDICATION 
PROCEDURE MANUAL M21-1 provisions, and Compensation & Pension 
Service (C&P) policy concerning the development of claims, VA 
had taken upon itself a duty to assist in fully developing 
the facts pertinent to a claim even in the absence of a well-
grounded claim.  Because there is no duty to assist under 
38 U.S.C. § 5107(a) absent the submission of a well-grounded 
claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998), the Court held 
that the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until such a 
claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a right wrist disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for tinnitus is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

